Title: To George Washington from Major General Philip Schuyler, 11 November 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany Novr 11th 1776

On Tuesday the 4th Instant no Sign of the Enemy was seen forty Miles North of Crown point—General Gates has sent a Flag with Lieutenant Evans; by the Return of which he will know if the Enemy are really gone into Winter Quarters, if so we shall do the like—I am in Hopes that in three Weeks, at farthest, we shall have Barracks sufficient for what Troops may remain in the Service—I propose 2500 at Tyonderoga and Mount Independence; 100 at Skenesborough, 100 at Fort Ann, 400 at Fort George, 1000 at Saratoga, 500 in this place[,] 500 in Schenectady, about 100 at John’s-Town[,] 100 at Fort Dayton and 400 at Fort Schuyler—I hope this Disposition of the Troops will be agreeable to your Excellency.
Congress has referred to me for approbation or Disapprobation the proceedings of the Court Martial on Colonel Campbell—General Gates informs me that they are sent to your Excellency—will you be pleased to order them to be transmitted to me. I am Dr Sir very affectionately & with perfect Esteem Your Excellency’s most obedient humble Servant

Ph: Schuyler

